Title: To Benjamin Franklin from William Royal, 31 March 1782
From: Royal, William
To: Franklin, Benjamin


Honour’d Sir
March 31st. 1782
I humble hope your Goodness will excuse the freedom of one who is intirely a Stranger to you, of troubling you with a few lines, tho I have great reasons to believe by my Parents letter to me was inclos’d under Cover of a letter thay sent to your Excellency, that you was no stranger to them I have made bold to write to your Excellency by their desciption of your generous Disposition to assist any one that was a Native of america. I have made bold to send you a letter inclose’d to my Parents hoping you will be so generous as to forward the same to them I am the Son of one Mr. Royal Deceas’d, Whose widow married Mr. John Dixon who is now living in Williamsburgh and who i dont [doubt] by a letter that I receiv’d a little time ago you was personlly acquainted with. [Torn: I m]ake no doubt but you are well acquainted with the Reason of my being in England, which if my Parents have not acquainted you with, I came to St. Thomas, Hospital to be Cut for the stone and as I was in England my Mother Consented I should be sent to my Father in laws own Mother which a bout two Years ago I had the misfortune to lose, which as she was the only friend I had in these parts, I am now in great distress and knows not how to get home, tho my Parents has desir’d me to make Applycation to you but was Intirely ignorant which way I should proseed to get a letter convayd to you untel a friend told me he was sure I might send a letter safe by the Way of Ostend which accordingly I have done, and the letter I have sent to my Parents in Answer to theirs I have left unseald for your Perrusal in case you should dispute the truth of what I have inserted and I hope you will be so kind as to forward the same to my Dear Parents whome I long to be with and dont in the least doubt but I should before now had I had as thay desired but I had not Whearewithal to have Cum to you when I receiv’d thair letter as thay said you would upon their Account let me have what was necessary for the Voyag I have nothing more to add only to this obligation if you should be so very Good as to add one more to one whose Parents I am sencible has the highest veneration and Respects for you so I Conclude Hond. Sir Your most humble Servant
Wm Royal
 
Addressed: To / The Right Honourable / Doctor Frankling Minister / Plenipotentiary for the United / American States / at / Paris
Notation: Royal Mr Wm. March 31. 1782.
